Citation Nr: 1132218	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-36 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to an initial rating (evaluation) for service-connected posttraumatic stress disorder (PTSD) in excess of 0 percent prior to May 15, 2009, and in excess of 50 percent from May 15, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Walrond, Law Clerk

INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty with the United States Navy from March 2002 to January 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated February 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for PTSD, and assigned a noncompensable (0 percent) initial rating.  After the Veteran perfected his appeal for a higher initial rating, he underwent a VA examination in May 2009.  A September 2009 rating decision during the appeal granted a 50 percent rating effective May 15, 2009.  Both stages of initial rating remain on appeal.

In May 2009 the United States Court of Appeals for Veterans Claims issued a decision in Rice v. Shinseki, 22 Vet App. 447 (2009), holding that total disability based on individual unemployability (TDIU) is not a separate claim (unless a veteran raises it), but is somehow part of a claim for increased rating.  TDIU is considered in cases where the evidence demonstrates evidence of unemployability.  In this case, a claim for TDIU will not be inferred.  While the Veteran is unemployed, he is enrolled as a full-time student and functioning well in that capacity, and the Veteran has not alleged that he has been unemployed as a result of worsening of disability.

In his November 2008 substantive appeal, the Veteran requested a Board hearing; however, he withdrew that request in March 2010 in writing, five days after the scheduled hearing.  No additional action in this regard is needed.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate this claim on appeal has been accomplished.

2.  During the initial rating period prior to May 15, 2009, the Veteran's PTSD has been manifested by depression, PTSD-related alcohol abuse requiring counseling, outbursts of anger, and irritability.

3.  During the initial rating period from May 15, 2009, the Veteran's PTSD has been manifested by impaired judgment leading to physical violence, irritability, suspicion, anger, constant depression and lack of interest, hypervigilance, isolation from others, and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no higher, for PTSD for the period before May 15, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.13, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for 70 percent rating, but no higher, for PTSD for the period from May 15, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.13, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist a veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting a veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided VA examinations in November 2007 and May 2009 for PTSD.  The VA examiner considered all of the pertinent evidence of record, to include service treatment records, personnel records, and the statements of the Veteran, offered all the necessary findings for PTSD, and rendered required opinions with supporting clinical data and rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. § § 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. §  4.21 (2010).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § § 4.125, 4.130.  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

A 0 percent schedular evaluation is assigned for a formally diagnosed mental condition lacking symptoms severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.

A 10 percent rating may be assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  Id.

A 30 percent rating will be assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent schedular evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co- workers)."  Id.

In adjudicating a claim for a higher disability rating, the VA adjudicator must consider all symptoms of a claimant's service- connected mental condition that affect the level of occupational or social impairment.  In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan, 16 Vet. App. 436.

The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  See also 38 C.F.R. § 4.14 (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided).

Evidence

The Veteran is service connected for PTSD as a result of his experiences as a combat medic in Iraq.  Prior to his separation from service, the Veteran's service treatment records show depression, alcohol dependence beginning after the Veteran's first deployment to Iraq, angry altercations with coworkers as a result of his drinking, and two occasions where he was referred for counseling as a result of issues with coworkers while intoxicated.  The Veteran was deployed a second time because he volunteered to avoid disciplinary action for his heavy drinking.  

As part of the "Benefits Due on Discharge" (BDD) program, the Veteran underwent a VA examination in November 2007, prior to separation from active duty.  The VA examiner reviewed the Veteran's service treatment records and got a full and accurate history from the Veteran.  The Veteran reported that combat experiences troubled him sometimes and that he thought about deceased Marines with whom he served.  The Veteran reported that drinking had not been a problem until after his first deployment to Iraq, and that he began drinking heavily again upon his return from Iraq after his second deployment.  He reported being in treatment for alcohol abuse twice during his Navy service.  He stated that he had a short fuse and was quick to anger over trivial things.  The Veteran planned to live with his mother after separation.  The Veteran was observed to be alert, oriented in all spheres, with good hygiene and normal and logical speech.  His affect was normal, and his mood was surly at first, but became even-tempered as the examination progressed.  The Veteran was noted to have no hallucinations, delusions, or suicidal or homicidal ideations.  He did not report memory deficits, and the examiner observed none.  He was diagnosed with PTSD, and a GAF score of 60 was assigned.  The November 2007 examiner opined the Veteran's alcoholism was related to his PTSD.

VA treatment records show that the Veteran was well-oriented and not suicidal in December 2007.  He had a positive PTSD screening in February 2008 and reported having good days and bad days, but no suicidal or homicidal ideations.  VA medical records do not contain evidence of any ongoing mental health treatment.

In his November 2008 substantive appeal, the Veteran reported that his PTSD symptoms had worsened.  He stated that he was irritable and got angry for no reason, that he felt indifferent to everyone, that he felt nervous and anxious constantly, and that he was hypervigilant.  He reported that he felt unable to talk to his peers at school, and that he was embarrassed at school after he ducked for cover when he heard a loud noise in front of 12-15 people.  He reported dreams about  war 1-2 times per week.  He stated that without his mother, who allowed him to live in her house, he would be just another homeless veteran.  He expressed doubt that VA doctors would understand his PTSD and would instead blame his symptoms on the fact that he was overweight and a smoker.

The Veteran underwent a VA examination in May 2009.  The VA examiner reviewed the Veteran's claims file and VA medical records.  The Veteran reported that he had been living at his mother's home and going to school for roughly one year.  He stated that he was a full-time college student majoring in biology with a 3.5 grade point average, and that he wanted to earn a master's degree in a physician's assistant program after completion of undergraduate study.  The Veteran reported that he mostly spends his time at school or studying, but plays golf one or two times a week.  The Veteran reported no problems at school, but minimal contact with other students because he is older than most of his fellow students.  He reported that he avoids conversations about the military at school, feels on guard while at school, and is embarrassed because he startles easily, but stated that he does not have difficulty concentrating.  The Veteran stated that he has always enjoyed school and works hard to do well.  The Veteran reported that his mother was increasingly worried about his anger, and he expressed the fear that he would eventually alienate his family and end up alone on the street.  Although the Veteran stated that he had less friends than he did while in service, he reported regular contact with his father, brother, and around five military friends.  He also reported regular phone contact with two to three friends.  He stated that he drinks three to four drinks once a month and that he got into a physical altercation with his brother three months before the examination while intoxicated, which caused him to decide to cut down on his drinking.  He reported being arrested three times: once in March 2005 for public intoxication, once in 2005 for driving under the influence, and once due to a warrant for failure to pay a fine for the March 2005 incident.  

At the May 2009 VA examination, the Veteran denied current treatment for a mental disorder and denied seeking treatment for mental health since service separation.  He reported that symptoms of PTSD were better when he was busy.  He reported being less interested in things, depressed all the time, constantly irritated, quick to anger, and quick to become involved in disagreements.  He reported staying up at night worrying and that he sleeps 11 hours a night when he would prefer to sleep 6-7 hours per night.  The Veteran stated that he mistrusts the VA system and is always trying to figure out what people are trying to "get over on" him.  He reported experiencing a panic attack in Iraq, but he was unable to describe it or to what it was related; he stated he had not had a panic attack since.  He stated that he has moderately distressing memories three times per week of images of death and "torn up" people, and he has nightmares one or two times a month.  Newspaper stories about death upset him one or two times a month.  The Veteran did not complain of concentration problems.  He reported low energy and that he only remembered to eat once a day.

The VA examiner observed the Veteran as clean and neat in appearance and fidgety.  His speech was clear and coherent, but he raised his voice to the VA examiner several times.  His eye contact was poor, his affect was congruent, and his mood was irritable.  He was observed to have aggressive ideation and no delusions. The Veteran was assessed to be paranoid because he stated that after his deployments to Iraq he believes others are always talking about him and others always have an ulterior motive.  The Veteran's judgment was assessed to be poor because of a history of aggressive episodes, such as chasing someone who failed to yield to him at a 4-way stop.  The VA examiner noted that the Veteran did not have obsessive behavior, recurrent and persistent thoughts or images that are intrusive, suicidal or homicidal ideations, or memory problems.  He was observed to be irritable and hypervigilant.  

The VA examiner in May 2009 assessed that the Veteran meets the full criteria for PTSD due to his combat experiences.  He was assessed as experiencing a moderate level of PTSD symptoms that have a mild impact on his school functioning, but would likely have a moderate to severe impact on occupational functioning if required to interact with others on the job.  His PTSD symptoms were assessed to have a moderate to severe impact on his social functioning.  The Veteran was also found to have alcohol dependence, which the VA examiner opined is at least as likely as not related to PTSD, but he was not found to meet the criteria for major depressive disorder.  A GAF score of 45 was assigned.

Initial Rating for PTSD prior to May 15, 2009

After a review of all the evidence, lay and medical, the Board finds that, during the initial rating period prior to May 15, 2009, the Veteran's PTSD has been manifested by depression, PTSD-related alcohol abuse requiring counseling, outbursts of anger, and irritability, which more nearly approximates a 30 percent rating under Diagnostic Code 9411.  At the November 2007 VA examination the Veteran credibly described, and service treatment records reflect, depression and anhedonia beginning after his first deployment.  The Veteran has credibly reported, and the evidence reflects, that his alcohol dependence began after his first deployment to Iraq and resumed after his second deployment.  The record reflects that he was referred to counseling for his substance abuse after angry altercations with coworkers.  The Veteran reported being quick to anger over trivial things.

While the Veteran has not reported chronic panic attacks or sleep impairment, the overall disability picture is greater than that of a 10 percent evaluation.  He does not merely have mild or transient symptoms that decrease his ability to perform tasks during periods of intense stress.  His depression and loss of interest were constant prior to May 15, 2009.  His anger problems manifested over insignificant things, not just during periods of stress.  The Veteran's alcohol abuse was not mild or transient, the consequences of which, such as counseling and volunteering for deployment, significantly disrupted his life.  The assigned GAF score of 60 reflects moderate symptoms or moderate difficulty in social and occupational functioning.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 30 percent rating, but no higher, for PTSD before May 15, 2009 have been met.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

The Board further finds that a disability rating in excess of 30 percent is not warranted for the initial rating period prior to May 15, 2009.  The evidence does not demonstrate occupational and social impairment with reduced reliability and productivity during this period, and does not reflect symptomatology more nearly approximating a higher disability rating of 50 percent.  The November 2007 VA examiner noted the Veteran to have a normal, not flattened, affect.  He was observed to have normal and logical speech.  The evidence does not demonstrate memory problems.  The Veteran did not report having panic attacks more often than once a week; he reported only experiencing a panic attack once.  For these reasons, a disability rating in excess of 30 percent is not warranted for the initial rating period prior to May 15, 2009.  

Initial Rating for PTSD from May 15, 2009

After a review of all the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD picture more nearly approximates the criteria for a 70 percent rating during the initial rating period from May 15, 2009.  During the initial rating period from May 15, 2009, the Veteran's PTSD has been manifested by impaired judgment leading to physical violence, irritability, suspicion, anger, constant depression and lack of interest, hypervigilance, isolation from others, and inability to establish and maintain effective relationships.

The evidence includes that at the May 2009 VA examination the Veteran reported depression, irritability, suspicion, hypervigilance, anhedonia, and nightmares 1-2 times per month.  The evidence reflects some impaired judgment and impaired impulse control, as indicated by the reports of outbursts of anger and physical violence, such as the physical fight with his brother and the incident chasing a driver who did not yield to him at a 4-way stop.  The May 2009 VA examiner observed the Veteran to have aggressive ideation and noted that he raised his voice to the VA examiner several times during the examination.  The evidence has demonstrated an inability to function independently, appropriately, and effectively, based on outbursts of anger and violence, isolation from peers to avoid situations that could cause anger and violence, suspicion of others, and alcohol abuse problems due to his PTSD.  The May 2009 VA examiner assessed that, while the Veteran's school performance was not greatly impacted by his PTSD, he would be moderately to severely impacted in a stressful work setting.  The evidence demonstrates an inability to establish and maintain effective relationships at school, as he is unable to befriend his peers.  The evidence shows the same inability at home through physical altercations with his brother and anger that worries his mother.  

While the Veteran has not reported suicidal ideation or obsessional rituals, the overall disability picture from May 15, 2009 more nearly approximates the criteria for a 70 percent initial disability rating.  The evidence has demonstrated some impaired impulse control associated with episodes of anger and irritability.  The Veteran has described constant depression and anhedonia that cause him to isolate, and that he has few hobbies outside of school.  The assigned GAF of 45 reflects the Veteran's moderate to severe PTSD symptoms for the period beginning May 15, 2009, which are consistent with a 70 percent rating.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for 70 percent rating, but no higher, for PTSD for the initial rating period from May 15, 2009 have been met.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  

The Board further finds that a disability rating in excess of 70 percent is not warranted for the initial rating period from May 15, 2009.  The evidence does not demonstrate total occupational and social impairment for this period or symptoms contemplated by a 100 percent disability rating under Diagnostic Code 9411.  The evidence does not demonstrate gross impairment in communication, as the May 2009 VA examiner noted the Veteran's communication to be good.  The Veteran reported no hallucinations and was noted not to have delusions.  He was oriented in all spheres and noted not to have memory problems.  The May 2009 VA examiner noted the Veteran did not have suicidal or homicidal ideations.  He was observed to have a clean and neat appearance.  For all these reasons, a total, 100 percent schedular rating is not appropriate for the initial rating period from May 15, 2009.  

Extraschedular Consideration

Consideration has been given regarding whether the schedular evaluation for the rating period prior to May 15, 2009 is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. 
§  3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun at 116.

The Board finds the schedular rating in this case to be adequate for the entire initial rating period.  Ratings in excess of the rating assigned are provided for certain manifestations of service-connected PTSD, but the evidence reflects that those manifestations are not present in this case.  The Veteran's impairment of occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks (for the period prior to May 15, 2009); occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood (for the period from May 15, 2009); and symptoms of depression, PTSD-related alcohol abuse, outbursts of anger, irritability, impaired judgment leading to physical violence, suspicion, hypervigilance, isolation from others, and inability to establish and maintain effective relationships are contemplated by the schedular criteria for rating PTSD for the respective periods delineated in the rating analysis above.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  

The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan at 442.  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of PTSD symptoms or overall functional impairment caused by the PTSD.  There remains no PTSD symptom or impairment that is not explicitly contemplated by the schedular rating criteria, or rated like or similar to the schedular rating criteria, and that has not been considered in the overall assessment of occupational and social impairment as reflected by the GAF scores assigned, which the Board has weighed and considered in determining the appropriate ratings to assign in this case for the respective periods.  Because the schedular rating criteria is adequate to rate the Veteran's PTSD, no extraschedular referral is required.


ORDER

An initial disability rating for service-connected PTSD of 30 percent, but no higher, for the period prior to May 15, 2009, and 70 percent, but no higher, for the period from May 15, 2009, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


